DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-provisional nonstatutory double patenting as being anticipated over Claims 1-17 of copending Application No. 16/220,940 (reference application patent number: “US 11099028 B2”). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 8 and 15 of 17/382,101 contains a broader independent claims than claim 1, 7 and 13 of the copending application 16/220,940 application as shown below in the table.
Claim 1 of 17/382,101
Claim 1 of 16/220,940(patent version)
A method in a portable computing device for providing ride service information a digital map, the method comprising: 
A method in a portable computing device for providing ride service information in a digital map, the method comprising: 
providing, via a user interface, an interactive digital map of a geographic area; 
providing, via a user interface, an interactive digital map of a geographic area; 
receiving, via the user interface, a request to obtain travel directions to a destination; 
receiving, via the user interface, a request to obtain travel directions to a destination; 
requesting, by one or more processors from one or more providers of ride service applications, indications of candidate rides for at least a portion of a route to the destination; 
requesting, by one or more processors from a plurality of third-party providers of different ride service applications, respective indications of candidate rides for at least a portion of a route to the destination, each of the indications including a pick-up location, a price estimate, and pick-up time; 
receiving, by the one or more processors, the requested indications of the candidate rides; 
receiving, by the one or more processors, the requested indications of the candidate rides;
determining, by the one or more processors, a ranking of the candidate rides from the one or more providers of the ride service applications; 
determining, by the one or more processors, a ranking of the candidate rides from the plurality of third-party providers of the different ride service applications using at least one of the corresponding pick-up times, or user feedback data for the third-party providers, the user feedback data indicative of past ratings of the third-party providers by riders; as in claim 4
providing, via the user interface, a listing of the candidate rides in accordance with the determined ranking; 
providing, via the user interface, a listing of the candidate rides in accordance with the determined ranking; 
in response to one of the candidate rides being selected via the user interface, transmitting a request for the selected ride to the corresponding provider; 
and in response to one of the candidate rides being selected via the user interface, transmitting a request for the selected ride to the corresponding third-party provider; receiving, from the corresponding third-party provider, an indication of a status of the selected ride;
and displaying, via the user interface, an indication of a vehicle overlaid on the interactive digital map approaching the pick-up location.
and displaying, via the user interface, an indication of a vehicle overlaid on the interactive digital map approaching the pick-up location in accordance with the received status.
Claim 8 of 17/382,101
Claim 7 of 16/220,940
A computing device comprising: a user interface; one or more processors; and a non-transitory computer-readable medium storing instructions thereon that, when executed by the one or more processors, cause the computing device to: 
A computing device comprising: a user interface; one or more processors; and a non-transitory computer-readable medium storing instructions thereon that, when executed by the one or more processors, cause the computing device to: 
provide, via a user interface, an interactive digital map of a geographic area, receive, via the user interface, a request to obtain travel directions to a destination, 
provide, via a user interface, an interactive digital map of a geographic area, receive, via the user interface, a request to obtain travel directions to a destination, 
requesting, from one or more providers of ride service applications, indications of candidate rides for at least a portion of a route to the destination, 
request, from a plurality of third-party providers of different ride service applications, respective indications of candidate rides for at least a portion of a route to the destination, each of the indications including a pick-up location, a price estimate, and pick-up time, 
receive the requested indications of the candidate rides, determine a ranking of the candidate rides from the one or more providers of the ride service applications, 
receive the requested indications of the candidate rides, determine a ranking of the candidate rides from the plurality of third-party providers of the different ride service applications using at least one of pick-up time, or user feedback data for the third-party providers, the user feedback data indicative of past ratings of the third-party providers by riders, as in claim 11
provide, via the user interface, a listing of the candidate rides in accordance with the determined ranking, in response to one of the candidate rides being selected via the user interface, 
provide, via the user interface, a listing of the candidate rides in accordance with the determined ranking, and in response to one of the candidate rides being selected via the user interface, 
transmitting a request for the selected ride to the corresponding provider, 
transmit a request for the selected ride to the corresponding third-party provider, receive, from the corresponding third-party provider, an indication of a status of the selected ride; 
and display, via the user interface, an indication of a vehicle overlaid on the interactive digital map approaching the pick-up location.
and display, via the user interface, an indication of a vehicle overlaid on the interactive digital map approaching the pick-up location in accordance with the received status.
Claim 15 of 17/382,101
Claim 13 of 16/220,940
A non-transitory computer-readable medium storing instructions thereon that, when executed on one or more processors of a computing device, cause the one or more processors to: 
A non-transitory computer-readable medium storing instructions thereon that, when executed on one or more processors of a computing device, cause the one or more processors to: 
provide, via a user interface, an interactive digital map of a geographic area, receive, via the user interface, a request to obtain travel directions to a destination.
provide, via a user interface, an interactive digital map of a geographic area, receive, via the user interface, a request to obtain travel directions to a destination, 
requesting, from one or more providers of ride service applications, indications of candidate rides for at least a portion of a route to the destination, receive the requested indications of the candidate rides, 
request, from a plurality of third-party providers of different ride service applications, respective indications of candidate rides for at least a portion of a route to the destination, each of the indications including a pick-up location, a price estimate, and pick-up time, receive the requested indications of the candidate rides, 
determine a ranking of the candidate rides from the one or more providers of the ride service applications, 
determine a ranking of the candidate rides from the plurality of third-party providers of the different ride service applications using at least one of pick-up time, or user feedback data for the third-party providers, the user feedback data indicative of past ratings of the third-party providers by riders, as in claim 18 
provide, via the user interface, a listing of the candidate rides in accordance with the determined ranking, 
provide, via the user interface, a listing of the candidate rides in accordance with the determined ranking, 
in response to one of the candidate rides being selected via the user interface, transmit a request for the selected ride to the corresponding provider, 
in response to one of the candidate rides being selected via the user interface, transmit a request for the selected ride to the corresponding third-party provider, receive, from the corresponding third-party provider, an indication of a status of the selected ride;
and display, via the user interface, an indication of a vehicle overlaid on the interactive digital map approaching the pick-up location
and display, via the user interface, an indication of a vehicle overlaid on the interactive digital map approaching the pick-up location in accordance with the received status.


This is a non-provisional nonstatutory double patenting (anticipatory type) rejection because the patentably indistinct claims have been patented.

These are the corresponding dependent claims:
17/382,101 dependent claims
16/220,940 dependent claims
2- wherein providing the listing of the candidate rides includes providing a separate listing for each of multiple categories, the multiple categories including price and pick-up time.
2- wherein providing the listing of the candidate rides includes providing a separate listing for each of multiple categories, the multiple categories including price and pick-up time.
3- wherein receiving the requested indications of the candidate rides includes receiving estimates of ride duration.
3- wherein receiving the requested indications of the candidate rides includes receiving estimates of ride duration.
4- wherein determining the ranking includes using user feedback data for the providers, the user feedback data indicative of past ratings of the providers by riders. 
	
Similar to claim 1 as the patent claim 1 has this limitation 


5- obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimizing a respective overall time of travelling to the destination; 
wherein determining the ranking of the candidate rides includes using the overall times of travelling to the destination.



4- obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and
for each of the candidate rides, optimizing a respective overall time of travelling to the destination;
wherein determining the ranking of the candidate rides includes using the overall times of travelling to the destination.
6- obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimizing a respective overall price of travelling to the destination; 
wherein determining the ranking of the candidate rides includes using the overall prices of travelling to the destination.
5- obtaining multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and
for each of the candidate rides, optimizing a respective overall price of travelling to the destination;
wherein determining the ranking of the candidate rides includes using the overall prices of travelling to the destination.
7- wherein requesting the indications of the candidate rides includes invoking respective APIs from each of the plurality of providers.
6- wherein requesting the indications of the candidate rides includes invoking respective APIs from each of the plurality of third-party providers.
9- wherein to provide the listing of the candidate rides, the instructions cause the computing device to provide a separate listing for each of multiple categories, the multiple categories including price and pick-up time.
8- wherein to provide the listing of the candidate rides, the instructions cause the computing device to provide a separate listing for each of multiple categories, the multiple categories including price and pick-up time.
10- wherein to receive the requested indications of the candidate rides, the instructions cause the computing device to receive estimates of ride duration.
9- wherein to receive the requested indications of the candidate rides, the instructions cause the computing device to receive estimates of ride duration.
11- wherein to determine the ranking, the instructions cause the computing device to use user feedback data for the providers, the user feedback data indicative of past ratings of the providers by riders.
Similar to claim 7 as the patent claim 7 has this limitation
12- wherein the instructions cause the computing device to: 
obtain multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimize a respective overall time of travelling to the destination; 
wherein to determine the ranking of the candidate rides, the instructions use the overall times of travelling to the destination.
10- wherein the instructions cause the computing device to:
obtain multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and
for each of the candidate rides, optimize a respective overall time of travelling to the destination;
wherein to determine the ranking of the candidate rides, the instructions use the overall times of travelling to the destination.
13- wherein the instructions cause the computing device to: 
obtain multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimize a respective overall price of travelling to the destination;
 wherein to determine the ranking of the candidate rides, the instructions use the overall prices of travelling to the destination.
11- wherein the instructions cause the computing device to:
obtain multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and
for each of the candidate rides, optimize a respective overall price of travelling to the destination;
wherein to determine the ranking of the candidate rides, the instructions use the overall prices of travelling to the destination.
14- wherein to request the indications of the candidate rides, the instructions includes invoke respective APIs from each of the plurality of providers.
12- wherein to request the indications of the candidate rides, the instructions includes invoke respective APIs from each of the plurality of third-party providers.
16- wherein to provide the listing of the candidate rides, the instructions cause the one or more processors to provide a separate listing for each of multiple categories, the multiple categories including price and pick- up time.
14- wherein to provide the listing of the candidate rides, the instructions cause the one or more processors to provide a separate listing for each of multiple categories, the multiple categories including price and pick-up time.
17- wherein to receive the requested indications of the candidate rides, the instructions cause the one or more processors to receive estimates of ride duration.
15- wherein to receive the requested indications of the candidate rides, the instructions cause the one or more processors to receive estimates of ride duration.
18- wherein to determine the ranking, the instructions cause the one or more processors to use user feedback data for the providers, the user feedback data indicative of past ratings of the providers by riders.
Similar to claim 13 as the patent claim 13 has this limitation
19- wherein the instructions cause the one or more processors to: 
obtain multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimize a respective overall time of travelling to the destination; 
wherein to determine the ranking of the candidate rides, the instructions use the overall times of travelling to the destination.
16- wherein the instructions cause the one or more processors to:
obtain multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and
for each of the candidate rides, optimize a respective overall time of travelling to the destination;
wherein to determine the ranking of the candidate rides, the instructions use the overall times of travelling to the destination.
20- wherein the instructions cause the one or more processors to: 
obtain multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and for each of the candidate rides, optimize a respective overall price of travelling to the destination; 
wherein to determine the ranking of the candidate rides, the instructions use the overall prices of travelling to the destination.
17- wherein the instructions cause the one or more processors to:
obtain multi-modal directions for the route, the multi-modal directions including at least one portion to be traversed using a mode of transport other than ride service; and
for each of the candidate rides, optimize a respective overall price of travelling to the destination;
wherein to determine the ranking of the candidate rides, the instructions use the overall prices of travelling to the destination.


This is a non-provisional nonstatutory double patenting (anticipatory type) rejection because the patentably indistinct claims have been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 5712727298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664                                                                                                                                                                                           /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664